DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 12 and 14, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor driving device comprising: 
a determiner configured to:
calculate an absolute deviation amount of the motor current with respect to the calculation value of the limit variable;
determine whether
an absolute value of the motor current is less than an absolute value of a limited value of the command current that is limited by the calculation value of the limit variable, and
the absolute deviation amount is larger than a predetermined current threshold; and
determine that the motor current is in a less-response situation to change of the command current in response to determining that:
an absolute value of the motor current is less than an absolute value of a limited value of the command current that is limited by the calculation value of the limit variable, and

a current limiter configured to determine whether to limit a value of the command current based on the calculation value of the limit variable in accordance with a result of determining whether the motor current is in the less-response situation to change of the command current.
Claims 2-5 and 8-11 are allowed because they depend on claim 1.
For claim 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor driving device comprising:
a determiner configured to determine, based on a relationship between the value of the motor current and the calculation value of the limit variable, whether the motor current is in a less-response situation to change of the command current;
 a supply power calculator configured to calculate actual supply power to be actually supplied to the motor, based on the motor current; and
a target power calculator configured to calculate target power to be supplied to the motor, based on the value of the command current,
wherein the determiner is configured to:
compare the actual supply power with the target power to determine whether a shortage of the actual supply power relative to the target power; and
determine that the motor current is in the less-response situation to change of the command current upon the shortage of the actual supply power relative to the target power being larger than predetermined threshold power.
Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.